DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                
 
Claims 1-20 are allowed.
 
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record shows the combination of the structural elements of the display device (as per claims 1-13), specifically, a substrate including a display area and a folding area positioned in a portion of the display area; a display structure disposed on the substrate; a protection film disposed on the substrate and overlapping the folding area; an adhesive member disposed between the protection film and the substrate, wherein the protection film adheres to the substrate by the adhesive member; a first antistatic layer disposed between the protection film and the adhesive member, wherein the first antistatic layer includes a first compound; a second antistatic layer disposed on a bottom surface of the protection film, wherein the second antistatic layer includes a second compound; and a supporting member disposed on the second antistatic laver, wherein the supporting member includes an opening overlapping the folding area; or the display device (as per claims 14-20), specifically, a substrate including a display area and a folding area disposed in the display area; a display structure disposed on the substrate; a first adhesive member disposed on a bottom surface of the substrate and overlapping the folding area; a first antistatic layer disposed on a bottom surface of the first adhesive member and overlapping the folding area; a protection film disposed on a bottom surface of the first antistatic layer; a cushion disposed on the protection film, and a supporting member disposed on the cushion (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US Pub. No. 2015/0077952 A1) discloses the display device and method of manufacturing the same.
Lee et al (US Pub. No. 2017/0028677 A1) teaches the window film  and flexible display including the same.
Zhang et al (US Pub. No. 2017/0092884 A1) disclose the electronic devices with robust flexible displays.
Ohno et al (US Pub. No. 2018/0033978 A1) teaches the separation method, display device, display module, and electronic device.
Kishimoto et al (US Pub. No. 2018/0047938 A1) discloses the organic light emitting display device.
Han et al (US Pub. No. 2018/0355175 A1) teaches the composition for window film, flexible window film formed therefrom, and flexible display device comprising same.
Park et al (US Pub. No. 2020/0257338 A1) disclose the display device.
Kim et al (US Pub. No. 2021/0062033 A1) teaches the flexible plastic film.
Sun et al (Korean Pub. No. KR20200038141 A) discloses the flexible window film and display apparatus comprising the same.
Heo (Korean Pub. No. KR1020180125116) teaches the hard coating composition and window member having hard coating layer.
Park (Korean Pub. No. 1020190005285) discloses the display apparatus and manufacturing the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE H CHENG/
Primary Examiner
Art Unit 2626